Case 2:18-cv-14516-KAM Document 22 Entered on FLSD Docket 08/28/2019 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-14516-CIV-MARRA/MAYNARD

  ALEXANDER LUNA,

  Plaintiff,

  vs.

  USAA FEDERAL SAVINGS BANK,

  Defendant.
  ____________________________________/

                                               ORDER

          This cause is before the Court upon the parties’ Stipulation of Dismissal (DE 21). This

  type of dismissal is self-executing. Upon the filing of such a dismissal, the Court is divested of

  jurisdiction. Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012).

          Accordingly, it is hereby ORDERED AND ADJUDGED that all PENDING

  MOTIONS are DENIED AS MOOT. The Clerk shall CLOSE the case.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 28th day of August, 2019.

                                                ______________________________________
                                                KENNETH A. MARRA
                                                United States District Judge
